United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
U.S. POSTAL SERVICE, FRANKFORD
STATION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-30
Issued: October 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant, through her attorney, filed a timely appeal of the June 15,
2010 schedule award decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than three percent impairment of each upper
extremity, for which she received schedule awards.
On appeal, appellant’s attorney contends that there is a conflict in medical opinion
between appellant’s attending physician and an OWCP medical adviser regarding the percentage
of impairment to appellant’s right and left upper extremity. He further contends that OWCP
improperly relied on the medical opinion of OWCP’s medical adviser to resolve a conflict of

1

5 U.S.C. § 8101 et seq.

medical opinion. Lastly, counsel contends that the medical evidence establishes that appellant
sustained a bilateral thumb condition causally related to her accepted employment injury.
FACTUAL HISTORY
The case was before the Board on a prior appeal with respect to the termination of
appellant’s compensation benefits.2 In a September 5, 2008 decision, the Board affirmed an
August 17, 2007 OWCP decision which terminated appellant’s compensation benefits effective
March 19, 2006.3 The Board accorded weight to the medical opinion of Dr. Kevin F. Hanley, an
OWCP referral physician, who found that appellant no longer had any residuals of her accepted
condition and could return to her light-duty position. The Board accorded special weight to the
medical opinion of Dr. Joseph A. Jelen, Jr., an impartial medical specialist, in resolving a
conflict and establishing that appellant had no work-related residuals or disability after
March 19, 2006. The facts and history relevant to the present appeal are hereafter set forth.
On April 9, 2009 appellant filed a claim for a schedule award. In a January 27, 2009
medical report, Dr. Arthur Becan, an orthopedic surgeon, obtained a history of the employment
injury and appellant’s medical treatment, family and social background. He reviewed the
medical record which included a January 3, 2007 electromyogram/nerve conduction study
(EMG/NCS) study which revealed mild bilateral wrist median nerve neuropathies. Dr. Becan
noted appellant’s complaints of daily constant pain and stiffness in her right and left wrist and
hand. Appellant awakened at night with a pins and needles sensation in both hands. Changes in
the weather exacerbated her pain. Appellant had difficulty with sleeping, grasping objects
bilaterally, pulling, pushing and prolonged driving. She experienced clumsiness with both
hands. Appellant could no longer ride her bicycle or make ceramic items. She rated her left
hand pain as 5 out of 10 and her right hand pain as 6 out of 10. Dr. Becan stated that appellant
had a QuickDASH score of 73. On physical examination of the right wrist, he reported a wellhealed surgical incision measuring two centimeters in length along the palmar aspect. There was
palmar wrist tenderness. No dorsal or extensor carpi ulnaris tenderness was noted. Tinel’s,
Phalen’s ulnar abutment, carpal compression, triangular fibrocartilage complex load and
Finkelstein tests were negative. Range of motion measurements included 0 to 70/75 degrees of
dorsiflexion, 0 to 70/75 degrees of palmar flexion, 0 to 20/20 degrees of radial deviation and 0 to
30/35 degrees of ulnar deviation. On examination of the right hand, Dr. Becan found tenderness
at the palmar aspect of the metacarpophalangeal joint of the right thumb. There was locking of
the right thumb on active flexion and extension. On examination of the left wrist, hand and
thumb, Dr. Becan reported the same findings related to tenderness, size of the surgical incision,
test results, range of motion measurements and locking as the right wrist, hand and thumb. Grip
strength testing with the Jamar Hand Dynamometer at Level III revealed four kilograms of force
strength on the right versus three kilograms of force strength on the left. Pinch key testing
2

Docket No. 08-742 (issued September 5, 2008).

3

On October 10, 2003 appellant, then a 49-year-old letter carrier, filed an occupational disease claim alleging that
the pins and needles sensation and numbness in her right and left hand were caused by her repetitive work duties.
On July 26, 2004 OWCP accepted her claim for bilateral carpal tunnel syndrome and authorized right carpal tunnel
release which was performed on December 8, 2003 and left carpal tunnel release which was performed on
February 9, 2004.

2

revealed two kilograms in both the right and left hand. Lower arm circumference measurements
included 21 centimeters on each hand. Semmes Weinstein monofilament testing revealed
decreased sensation in the median nerve root distribution of the right and left hands with a limit
of six milliseconds bilaterally. Dr. Beacon diagnosed cumulative and repetitive trauma disorder
of the bilateral wrists and bilateral carpal tunnel syndrome and trigger thumbs. He stated that
appellant was status post bilateral carpal tunnel release. Dr. Becan advised that the diagnosed
conditions were due to the accepted employment injury.
Dr. Becan found that under Table 15-23 (Entrapment/Compression Neuropathy
Impairment) on page 449 of the sixth edition of the A.M.A., Guides, appellant’s condition for
each arm fell under grade modifier one for EMG test findings that confirmed carpal tunnel
syndrome, grade modifier three for a severe functional history and grade modifier two for
physical examination findings due to decreased sensation. The grade modifier total was six and
averaged two which represented a default value of five percent impairment in each arm. Because
appellant had a QuickDASH score of 73 in the right and left arms, Dr. Becan stated that it was
appropriate to move one place to the right from the five percent default value which represented
six percent impairment in each arm. He determined that under Table 15-2 on page 392 of the
sixth edition of the A.M.A., Guides, which was the digit regional grid, appellant had a class 1
impairment that represented six percent impairment secondary to stenosing tenosynovitis of the
right and left thumb. Under Table 15-7 on page 406, Dr. Becan selected a grade modifier of
three for her functional history based on the QuickDASH score of 73. He selected a physical
examination grade modifier of two based on Table 15-8 on page 408. A Clinical Studies
(GMCS) grade modifier was not relevant. The class diagnosis (CDX) applied was one and the
grade modifier applied was three for Functional History (GMFH) and two for Physical
Examination (GMPE). The net adjustment formula was (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX). Since the GMFH was three and the GMPE was two, the formula resulted in 3-1
+ 2-1 + 0-1 = 2 which moving two to the right of the default six percent class 1 impairment
represented eight percent impairment in each thumb. Dr. Becan added this value and the 6
percent impairment for carpal tunnel syndrome to calculate 14 percent impairment in each arm.
He concluded that appellant reached maximum medical improvement on January 27, 2009.
On December 15, 2009 Dr. Morley Slutsky, an OWCP medical adviser, reviewed the
medical record, including Dr. Becan’s January 27, 2009 findings. He determined that appellant
had three percent impairment to each arm based on the sixth edition of the A.M.A., Guides as a
result of her accepted bilateral carpal tunnel syndrome. Appellant reached maximum medical
improvement on January 27, 2009. Dr. Slutsky stated that Dr. Becan failed to properly utilize
the A.M.A., Guides in rating appellant’s permanent impairment due to her accepted condition.
The history grade modifier for each upper extremity was one and not three based on appellant’s
functional symptoms (A.M.A., Guides 449, Table 15-23). Citing page 433 of the A.M.A.,
Guides which addressed the selection of a grade modifier for history, Dr. Slutsky stated that
there was no mention that she was unable to perform at least one of the activities of daily living
(ADL). He related that Dr. Becan may have used the QuickDASH questionnaire results for the
history grade modifier for each upper extremity which was incorrect. Dr. Slutsky noted that the
QuickDASH score is used to adjust the final rating for the grade modifier under Table 15-23. It
is not used in the assignment of a history grade modifier for carpal tunnel syndrome according to
page 433 of the sixth edition of the A.M.A., Guides. Dr. Slutsky stated that use of the

3

QuickDASH score would be duplicative as it was used by Dr. Becan to adjust the final
impairment for appellant.
Dr. Slutsky determined that the average of the grade modifier one for test findings, grade
modifier one for functional history and grade modifier two for physical findings, was 1.33
rounded to the nearest integer equaled one. He stated that the default rating was two percent
impairment for each upper extremity. The functional scale was severe. Dr. Slutsky stated that it
was appropriate to adjust the two percent impairment rating to the right by one value for a final
three percent impairment for each upper extremity. He noted that OWCP had not accepted
appellant’s claim for stenosing tenosynovitis and stated that this condition was not included in
his upper extremity impairment ratings.
In a December 17, 2009 decision, OWCP granted appellant a schedule award for three
percent impairment of each upper extremity for 18.72 weeks for the period January 27 through
June 7, 2009.
By letter dated December 23, 2009, appellant, through counsel, requested an oral hearing
before an OWCP hearing representative.
At the March 30, 2010 hearing, appellant’s attorney argued that appellant’s bilateral
trigger thumb condition which was diagnosed by Dr. Hadley and Dr. Jelen should be accepted by
OWCP.4 Counsel contended that she sustained the diagnosed condition as a consequence of her
accepted bilateral carpal tunnel syndrome. He further contended that appellant’s impairment
rating should be determined under the fifth edition rather than the sixth edition of the A.M.A.,
Guides as OWCP delayed the development of her schedule award claim. Counsel asserted that a
conflict existed in the medical opinion evidence between Dr. Becan and Dr. Slutsky which
required resolution by an impartial medical specialist.
In a June 15, 2010 decision, an OWCP hearing representative affirmed the December 17,
2009 schedule award decision.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage of loss of use.7 However, neither FECA nor
4

In a December 16, 2005 report, Dr. Hanley listed his findings on physical examination and advised that
appellant had bilateral carpal tunnel syndrome and nonwork-related bilateral trigger finger. In a July 31, 2007
report, Dr. Jelen also listed his findings on physical examination and diagnosed resolved carpal tunnel syndrome and
minimal flexor tendinitis in both hands. He stated that there was no clicking or triggering of the flexor tendons of
either hand and the amount of discomfort in the hands and strength identified on physical examination would not
limit appellant’s performance of activities.
5

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

6

20 C.F.R. § 10.404.

7

5 U.S.C. § 8107(c)(19).

4

the regulations specify the manner in which the percentage of impairment shall be determined.
For consistent results and to ensure equal justice for all claimants, OWCP adopted the A.M.A.,
Guides as a standard for determining the percentage of impairment and the Board has concurred
in such adoption.8 For OWCP decisions issued on or after May 1, 2009, the sixth edition of the
A.M.A., Guides (6th ed. 2009) is used for evaluating permanent impairment.9
Under the sixth edition of the A.M.A., Guides, impairment due to carpal tunnel syndrome
is evaluated under the scheme found in Table 15-23 (Entrapment/Compression Neuropathy
Impairment) and accompanying relevant text.10 In Table 15-23, grade modifiers are described
for test findings, history and physical findings. A survey completed by a given claimant, known
by the name QuickDASH, is used to further modify the grade and to choose the appropriate
numerical impairment rating.11
In some instances, OWCP’s medical adviser’s opinion can constitute the weight of the
medical evidence. This occurs in schedule award cases where an opinion on the percentage of
permanent impairment and a description of physical findings is on file from an examining
physician, but the percentage estimate by this physician is not based on the A.M.A., Guides. In
this instance, a detailed opinion by OWCP’s medical adviser which gives a percentage based on
reported findings and the A.M.A., Guides may constitute the weight of the medical evidence.12
ANALYSIS
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome and authorized
her right and left carpal tunnel release surgeries performed on December 8, 2003 and February 9,
2004, respectively. Appellant later claimed entitlement to a schedule award due to her accepted
condition. In a December 17, 2009 decision, OWCP granted her a schedule award for three
percent permanent impairment of each arm. The Board finds that appellant has not met her
burden of proof to establish that she has impairment greater than the three percent already
awarded for each upper extremity.
In a January 27, 2009 report, Dr. Becan, found, based on the sixth edition of the A.M.A.,
Guides, that appellant had 14 percent impairment of each upper extremity secondary to the
accepted bilateral carpal tunnel syndrome and bilateral thumb stenosing tenosynovitis.
Regarding the right arm, Dr. Becan applied the standards of Table 15-23 (Entrapment/
Compression Neuropathy Impairment) on page 449 of the sixth edition of the A.M.A., Guides.
He determined that for test findings appellant had a grade modifier one based on
electrodiagnostic studies that confirmed carpal tunnel syndrome; that for functional history she
8

Supra note 6.

9

Id.

10

See A.M.A., Guides 449, Table 15-23.

11

Id. at 448.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.7(h) (April 1993).

5

had a grade modifier three for severe symptoms; and that for physical findings she had a grade
modifier two for decreased sensation. The grade modifier values were added resulting in a total
of six. Dividing this value of six by the three modifier categories provided an average of two
which represented a default impairment rating of five percent. Dr. Becan stated that appellant’s
functional score for the right arm (dictated by the QuickDASH score of 73) required a move one
place to the right of the default impairment rating which resulted in six percent impairment. He
calculated an impairment rating for appellant’s stenosing tenosynovitis of the right thumb.
Dr. Becan determined that she had a class 1 impairment that represented six percent impairment
(A.M.A., Guides 392, Table 15-2). He determined that for test findings appellant had a grade
modifier three for functional history based on the QuickDash score of 73 (A.M.A., Guides 406,
Table 15-7) and for physical findings she had a grade modifier two (A.M.A., Guides 408, Table
15-8). The grade modifier values were added resulting in a total of two. Dr. Becan determined
that moving two spaces to the right of the six percent class 1 impairment rating resulted in eight
percent impairment due to stenosing tenosynovitis. He added this value to the 6 percent
impairment rating for carpal tunnel syndrome to calculate 14 percent impairment of the right
upper extremity. Dr. Becan provided the same calculations for the left arm which yielded 14
percent impairment rating for the left arm.
OWCP’s procedures state that an OWCP medical adviser must review the report to verify
correct application of the A.M.A., Guides and confirm the percentage of permanent impairment
as well as specify his reasons for assigning a certain percentage of loss of use to the
measurements or factors provided by an examining physician.13 In this case, the Board finds that
Dr. Slutsky properly determined that appellant had no more than three percent impairment of
each upper extremity. Dr. Slutsky also properly noted that Dr. Becan incorrectly determined the
functional history grade modifier for each upper extremity due to the accepted employment
injury. Regarding the right upper extremity, he found that appellant had a grade modifier of one
rather than three for functional history as there was no evidence that she could not perform at
least one of the ADLs (A.M.A., Guides 433).14 Dr. Slutsky correctly noted that it appeared that
Dr. Becan included the QuickDASH score in his grade modifier assessment for functional history
and again when he adjusted appellant’s final impairment. He explained that a QuickDASH score
was not used in the assignment of a history grade modifier, but was used to adjust the final rating
(A.M.A., Guides 433). Dr. Slutsky agreed with Dr. Becan’s assessments of the grade modifier
for test and physical findings. He calculated a net adjustment of 1.33 which he rounded to one
13

R.S., Docket No. 09-1331 (issued April 5, 2010); Federal (FECA) Procedure Manual, supra note 12 at Chapter
2.810.7(c) (April 1993).
14

Page 433 of the A.M.A., Guides provides: Diagnosis, History, Physical Findings and Functional Scale -“Significant, intermittent symptoms means that pain or numbness is not constant, but the individual is unable to
perform at least one of the ADLs. Someone else consistently does the activity for the individual, and the
individual’s failure to function in this role makes sense to the examiner (the entrapment is severe enough to make
the failure to function in the specific ADL “believable”). This criterion may be met by inability to perform any
single ADL; however, the examiner should verify the stated inability by direct observation of the activity or a
similar activity. The activity the individual is unable to do must be stated in the report, along with the examiner’s
validation of this history.
Constant symptoms means that pain or numbness is constantly present and at least conduction block if not axon
loss must be present on electrodiagnostic testing to substantiate the symptom severity.

6

resulting in a default impairment rating of two percent. As the functional scale was severe,
Dr. Slutsky adjusted this value by one to the right for a final three percent impairment rating for
the right upper extremity. He provided the same calculations for the left arm which resulted in
three percent impairment. Dr. Slutsky properly concluded that appellant was not entitled to an
additional schedule award for bilateral stenosing tenosynovitis as this condition had not been
accepted by OWCP.
Further, there is no medical evidence establishing that the diagnosed condition was
employment related; the burden of proof is on appellant to prove such. Dr. Hanley found that
appellant’s bilateral trigger finger condition was not work related based on his examination
findings. Additionally, Dr. Jelen did not find that appellant had bilateral trigger finger. He
diagnosed resolved carpal tunnel syndrome and minimal flexor tendinitis in both hands.
Dr. Jelen advised that there was no clicking or triggering of the flexor tendons of either hand and
the amount of discomfort in the hands and strength identified on physical examination would not
limit appellant’s performance of activities. Appellant had the burden of proof to establish that
her bilateral trigger finger condition resulted from the accepted employment-related injury.15 As
she failed to submit any rationalized medical evidence establishing her claimed condition, the
Board finds that she did not meet her burden of proof.
As Dr. Slutsky utilized Dr. Becan’s objective clinical findings to compare them with
impairment criteria listed in the sixth edition of the A.M.A., Guides, the Board finds that
appellant has no more than three percent impairment of each upper extremity, for which he
received schedule awards.
On appeal, appellant’s attorney alleged that there was an unresolved conflict of medical
opinion evidence. The Board finds that Dr. Becan’s report does not fully comport with the
protocols of the A.M.A., Guides. Dr. Slutsky’s opinion is entitled to the weight of the medical
evidence.16
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that she has more than three percent
impairment of each upper extremity for which she received schedule awards.

15

See Charlene R. Herrera, 44 ECAB 361 (1993).

16

See supra note 13.

7

ORDER
IT IS HEREBY ORDERED THAT the June 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

